FILED
                                                                    United States Court of Appeals
                                                                            Tenth Circuit

                                                                          October 19, 2007
                       UNITED STATES COURT OF APPEALS
                                                                        Elisabeth A. Shumaker
                                  TENTH CIRCUIT                             Clerk of Court
                         _____________________________________



 DANNY O’DELL,

                Plaintiff - Appellant,                            No. 07-8047
           v.                                                     (D. Wyoming)
 UNITED STATES GOVERNMENT;                               (D.C. No. 07-CV-41-CAB)
 DICK CHENEY,

                Defendants - Appellees.

                        _____________________________________

                             ORDER AND JUDGMENT *
                        _____________________________________

Before HENRY, TYMKOVICH, and HOLMES, Circuit Judges.
                 _____________________________________

       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See F ED. R. A PP. P. 34(a)(2); 10 TH C IR. R. 34.1(G).

       In the United States District Court for the Eastern District of Louisiana, Danny

O’Dell, proceeding pro se, filed an “Original Petition Katrina Killings and Societal

Beheadings.” He accused President George W. Bush of ignoring weather warnings and




       *
         This order and judgment is not binding precedent except under the doctrines of
the law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
therefore allowing Hurricane Katrina to occur, in order to somehow benefit Halliburton

Energy Services. The Louisiana federal district court dismissed the suit and Mr. O’Dell

then appealed that decision to the District Court for the District of Wyoming, which

dismissed it for lack of jurisdiction. We exercise jurisdiction pursuant to 28 U.S.C. §

1291 (we do have jurisdiction to determine if the district court was correct in its assertion

of lack of jurisdiction) and affirm.

       On appeal, in a supplemental filing, Mr. O’Dell argues that (1) Sen. Arlen Specter

agreed to a plan to use sarin gas to poison the passengers on planes used in the September

11, 2001 attacks; (2) the Tenth Circuit should hold “a full hearing, preliminary trial, and

jury Trial” at the Federal Courthouse in Texas; (3) Mr. O’Dell should be given federal

witness protection against continuing threats by the Secret Service; (4) the Tenth Circuit

should prohibit any presidential orders designed to deny due process of law; and (5) yet

again, that a jury trial be held in Texas. In his pro se appellate brief, he names

approximately 360 defendants (some more than once), including Dan Rather, NOVA

Productions, the Federal Bureau of Investigation, Queen Elizabeth, George Clooney, and

Katie Couric. He also seeks to proceed in forma pauperis.

       The district court was correct in holding that it cannot review an appeal from a

Louisiana federal district court. Any appeal from that court’s decision must be made in

the United States Court of Appeals for the Fifth Circuit. 28 U.S.C. § 1294(1). The

district court did not err in dismissing the case for lack of jurisdiction.




                                               2
      Accordingly, we affirm the district court’s decision to dismiss the “appeal” and

deny the motion to proceed in forma pauperis.

                                                Entered for the Court,



                                                Robert H. Henry
                                                Circuit Judge




                                            3